DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-24, drawn to a microelectrode array.
Group II, claim(s) 25-32, drawn to a system.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the microelectrode array as described in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dvir (US 2016/0270279).
Dvir discloses an electronic scaffold and engineered tissue made therefrom (paragraph [0001]). Device 280 (microelectrode array) optionally and preferably comprises a three-dimensional scaffold element 282 (microfibers) and an electronic element 284 (paragraph [0110]; FIG. 28). The electronic element 284 preferably comprises one or more electrode 286 which can be connected to a measuring device or a controller (paragraph [0114]). When element 284 comprises a plurality of electrodes, each electrode is optionally and preferably individually connected to the measuring device and/or controller (co-operating) (paragraph [00114]). Generally, each electrode has a conductive core and an electrically-isolating layer (electrically insulated) (paragraph [0116]). As can be seen in FIG. 1A, device 280 is oblong (FIG. 1A).
A schematic illustration of electrode 286 is shown in FIGS. 29A-B (paragraph [0122]). As can be seen in FIG. 29A, the electrode 286 has a distal terminal portion, a central portion, and a proximal terminal portion. Electrode 286 has a conductive core 294 and an electrically-isolating (electrically insulated) layer 288 deposited on core 294 such that a portion 290 of electrode 286 remains partially uncoated in a predetermined scaffold element 282 (microfibers) location and consequently exposed to an environment 292 surrounding electrode 286 (paragraph [0122]). Electrode 286 can be a microelectrode (paragraph [0126]). Electrode 286 is preferably flexible and can have any shape, for example a straight line or a curved line (oblong) (paragraph [0127]).
The scaffold element (microfibers) describes a three-dimensional open lattice matrix, typically in a form of a network of polymeric microfibers or nanofiber (paragraphs [0130], [0133]). The electrical properties of the polymeric material determines its performance when subjected to electric stimuli (paragraph [0136]). The scaffold element (microfibers) or a portion thereof may be made conductive in which case at least some of the electrical signals can be transferred between the electronic element and cells or tissues associated with the scaffold element (microfibers) via electrical current flowing in the scaffold element (microfibers) (paragraph [0102]). As can be seen in FIG. 1A and FIG. 28, the scaffold element 282 (microfibers) connects the electrodes 286 at the central portions in oblique directions in respect of the array apparatus. 
With respect to the polymer in the scaffold (microfibers) being electrically non-conducting, Dvir teaches the electrical properties of the polymeric material determines its performance when subjected to electric stimuli (paragraph [0136]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the microfibers being conductive or nonconductive depending on whether electrical signals need to be transferred between the electronic elements and cells or tissues (see paragraph [0102]). See MPEP 2143.
It is noted that the use of the phrases “in particular” and “preferably” in claim 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. See MPEP 2173.05(d). For purposes of examination the limitations following the aforementioned phrases were interpreted as not further limiting the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789